Laughlin, J. (concurring):
I concur in the result to which the majority opinion leads, but I reach it on a different theory. I agree with Mr. Justice Dowling that no interest in the premises in question, which were owned by the testator and by the plaintiff as tenants in common, was devised to the wife of the testator. I am of opinion, however, that he intended to devise one-third of his interest therein to his mother-in-law in the event that his wife died before the settlement to which he referred, or within the period specified if the settlement was not made within that time, and since she did not, the mother-in-law takes nothing under the will; and.this is of no practical consequence. It is evident, I think, that the testator- knew that he was not disposing of all of his property. The fair inference is that being pressed for ■time he intended that the will should only relate to the .disposition-of that part of his estate which he desired to devise and dis. tribute in a manner different from that provided by the statutes of the State, and that he left his other property, both real and personal, to descend and be distributed as intestate property. Viewed *739in that light I am of opinion that he disposed of his interest in the copartnership absolutely by what appears to be, although it is not punctuated, the 1st clause of the will, for he apparently fully and completely expressed his wishes with respect to the copartnership property and then proceeded to dispose of other property, viz., an interest in the homestead. Beading and considering the entire will together there is naturally, I think, a full stop, and should be a period between the words employed to dispose of these two property interests, for there is no connection between the property or-the disposition thereof. One was copartnership property and the' other was not, and one was personalty and given absolutely, and the other was realty, in which only a life use was devised. The same is true in a general sense with respect to the homestead, 326 East Forty-third street, and the premises in question, and, therefore, it seems to me the will should be read as if the provisions with respect to the interest in the real estate held by him in common with his brother were separated from the preceding provisions of the will by a period and were in a new sentence. He did not make these provisions for his wife in terms as a substitute for her right of dower, and it may be assumed .that he knew that she would still have a dower interest in the premises in question; and as this is not infrequently although inaccurately referred to as the wife’s third, I think that, in the event of the death of his wife before the lapse of two years, or the ■ settlement to which he refers, he intended that her mother should take one-third of his interest in this real estate. His wife had only her mother dependent on her. He doubtless knew that his wife could leave the property she received from his interest in the copartnership to her motheiybn.t that she could not leave her mother her dower interest. He intended, I think, that the premises should be held without division or a sale until the copartnership business was settled, or for two years if not settled, within that time, and then if his wife was living he doubtless thought she would take one-third of his interest in the premises in question outright, and if she should not be living then that interest to go to her mother.
He intended to devise one-third of something to his mother-in-law, and that devise, in my opinion, relates immediately and directly to the premises in question, and I think it relates to nothing else.